 JS MECHANICAL
, INC. 353
JS Mechanical, Inc., 
and
 Sheet Metal Workers™ In-
ternational Association, Local Union No. 19. 
Case 4ŒCAŒ29973
 March 3, 2004 
DECISION AND ORDER 
BY CHAIRMAN BATTISTA AND MEMBERS 
LIEBMAN AND 
SCHAUMBER On December 10, 2001, Administrative Law Judge 
Paul Bogas issued the attached decision.  The Charging 
Party filed exceptions and a 
supporting brief.  The Re-
spondent filed answers to 
the Charging Party™s excep-
tions and a brief in support of the judge™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order. 
We agree with the judge™s dismissal of the complaint 
in its entirety including, for reasons more fully discussed 
below, the allegations arising from statements by the 

Respondent™s superintendent, Matthew Negrotti, on July 
13, 2000,
2 and from the Responden
t™s decisions not to 
hire organizers Patrick Keenan and Robert DiOrio.
3I.  NEGROTTI
™S JULY 13 STATEMENTS
 The Respondent fabricates, installs, and services heat-
ing, ventilation, and air-conditioning (HVAC) systems.  
On July 13, Keenan and six other union organizersŠ
some wearing union hatsŠcame to the Respondent™s 
office to apply for advertised positions.  The Respon-

dent™s office manager, Diane Sulzbach, or another office 
                                                          
                                                           
1 The Charging Party has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all of the relevant evidence c
onvinces us that they are incorrect.  
Standard Dry Wall Products,
 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 Unless otherwise indicated, all dates are 2000. 
3 In agreeing with her colleagues that the judge correctly dismissed 
the 8(a)(1) allegation arising from
 the Respondent™s calling the police 
to evict union organizers on July 13, Member Liebman adopts the 
judge™s analysis only insofar as it is
 based upon the disruptive behavior 
of the organizer applicants, see 
Heiliger Electric Corp.,
 325 NLRB 
966, 967Œ968 (1998), and not insofar as it relies on their intentions.   
   In addition, Member Liebman would not rely on 
Yellow Freight Systems, 313 NLRB 309, 329Œ332 (1993), cited by the judge.  That 
case is cited for the administrative la
w judge™s dismissal of an allega-
tion that the employer unlawfully ev
icted a union representative from 
its premises.  Because the Board™s decision did not mention the issue 

and the General Counsel
 apparently filed no exceptions, it is not clear 
that the finding was reviewed by th
e Board and thus that the judge™s 
ruling is actually precedential.
   worker, told them that the Respondent required appli-
cants to set up an appointment by telephone before com-
ing in.  When the organizers again asked to fill out appli-
cations, the Respondent™s superintendent, Matthew Ne-

grotti, responded, ﬁWhy would you want to? We™re an 
open shop . . . I can see by the gentleman™s hat, he™s a 
union worker.ﬂ  The Respondent™s project manager, Carl 

Polichetti, who was also present, repeated that the organ-
izers would have to telephone first, but the organizers 
refused to leave.  The Re
spondent™s president, James 
Smith, also explained the ﬁtelephone firstﬂ policy and 
threatened to call the police if the organizers persisted.  
Because of the tense atmosphere and the organizers™ re-
fusal to depart, Smith had Sulzbach call the police.  The 
organizers departed.  
The judge declined to decide whether the version of 
Negrotti™s statements that he creditedŠﬁWhy would you 

want to [apply for work]; we™re an open shop . . . I can 

see by the gentleman™s hat, he™s a union worker.ﬂŠwas 
unlawful because those statements were not alleged as 
unlawful in the complaint or in the General Counsel™s 

brief, and their meaning was not fully litigated.
4  In its 
brief in support of exceptions, the Charging Party argues, 

inter alia, that the judge should have found that the 

statements violated Section 8(a)(1).  We find it unneces-
sary to decide whether Negrotti™s statements, as credited, 
were closely related to the complaint allegations and 

fully litigated, because we conclude that, in any case, 
those statements were lawful.   
We agree with the judge that Negrotti™s statements 
conveyed surprise that the or
ganizers wanted to work for 
the Respondent, and we find th
at they are not coercive.  
See, e.g., Colden Hills, Inc.,
 337 NLRB 560 (2002).  
Thus, Negrotti made the statements while the Respon-
dent™s office staff was explaining the correct application 

procedure to the organizers, not discouraging them from 
applying.  Cf
. J. L. Phillips Enterprises, 
310 NLRB 11, 
13 (1993).  And, to the extent
 the tone of the conversa-tion became hostile, that hostility was prompted by the 

organizer applicants™ crowding into the Respondent™s 
offices and refusing to abide by the Respondent™s appli-

cation process.  Under these 
circumstances, we find that 
Negrotti™s statements would not have reasonably tended 

to coerce or interfere with the organizer applicants™ exer-

cise of their Section 7 rights.   
 4 The complaint alleges that ﬁ[o]n or about July 13, 2000, Respon-
dent by Matthew Negrotti . . . told
 employee-applicants that Respon-
dent did not want ‚union guys™ at the Facility, thereby indicating that it 
was futile for [them] to applyﬂ and that ﬁ[b]y the conduct described 

above . . . Respondent has been . . . in
 violation of Section 8(a)(1) of the 
Act.ﬂ  The judge discredited the uni
on organizers™ testimony that Ne-
grotti stated that the Respondent did not want ﬁunion guys.ﬂ 
341 NLRB No. 46 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 354 
We respectfully disagree with the view that  Negrotti™s 
question was ﬁrhetoricalﬂ and that this establishes its 
unlawfulness.  Even if the question (ﬁwhy would you 
want to [apply for work]ﬂ) wa
s indeed a rhetorical one, 
we do not believe that this would establish a violation.  
The rhetorical question was simply reflective of Ne-
grotti™s surprise that union members were applying for 

work at a nonunion shop.  Neither the question nor the 
rest of the statement suggested that the Respondent 
would not hire union members because of their union 
affiliation. 
Our colleague errs in her effort to analogize this situa-
tion to a hypothetical one involving a woman who ap-
plied for work.  In her hypothetical, the shop is ﬁall 
male,ﬂ i.e., women will not be hired.  In the instant case, 

an open shop is simply one in which there is no bargain-
ing representative.  Obviously, members and nonmem-
bers alike can work in a nonunion shop.  There is no evi-

dence that the Resp
ondent would not permit members to 
work in its nonunion shop. 
Further, even if Negrotti™
s comments were ambiguous, 
there would not be a violation.  Negrotti followed his 
statement up with a strenuous denial that it was meant to 
indicate that the organizers w
ould not be hired because of 
their union status.
5  Our colleague nonetheless asserts 
that Negrotti™s aggressive manner undercuts his denial.  

We disagree.  Rather, we find that the emphatic manner 

of Negrotti™s denial more reasonably would be viewed as 
strengthening it.  
Nor do we agree with the dissent that the failure of the 
president or project manner to
 clarify any ambiguity in 
Negrotti™s initial statement supports a violation.  To the 
contrary, the significant point is that NegrottiŠwho ut-
tered the statementŠissued 
an emphatic denial and nei-
ther manager contradicted it. 
  For all of these reasons, we conclude that the state-
ments did not violate Section 8(a)(1).
6                                                          
                                                                                             
5 Specifically, Negrotti testified that 
he yelled out ﬁ.That™s not what I 
said . . . [and] if you™re telling me 
that that™s what I said, I™m calling 
you a liar.ﬂ   
6 Unlike the majority and the judge, Member Liebman would find 
that the statements made by Negrotti would reasonably tend to interfere 
with the organizer applicants™ exercise of their Sec. 7 rights.  Negrotti 
did not testify that he was merely
 expressing surprise, and the Respon-
dent™s own witness, Polichetti, testified that Negrotti™s statements were 
ﬁrhetorical.ﬂ  Unlike an 
innocent inquiry made in the course of a genu-
ine dialogue, as in 
Colden Hills, Inc., supra, 337 NLRB at 562Œ563, a 
rhetorical question is not posed in expectation of a response but rather 

for effect.  Although the statements 
here arguably may have been am-
biguousŠsignifying either the 
Respondent™s unwillingness to hire 
union organizers or, as the majority suggests, the Respondent™s doubt 

that the organizers could have a genuine interest in working for a non-
union employerŠthe rhetorical effect
 would reasonably have been to 
suggest that, in the Respondent™s view, the organizer applicants are not 
suited to work at the Respondent™s ﬁopen shopﬂ facility because of their 
II.  THE RESPONDENT
™S HIRING DECISION
 Two months after the organizers™ initial visit to the Re-
spondent™s office, Keenan and another union organizer, 
Robert DiOrio, called and scheduled interviews for Sep-

tember 15.  They completed applications and were inter-
viewed by PolichettiŠKeenan at length and DiOrio until 
he ended the interview peremptorilyŠbut were not sub-

sequently contacted.  Polichetti discussed the organizers™ 
applications with Smith after the interviews, and Smith 
compared their applications with that of Matthew Cahill, 
whom Smith interviewed 1 month later and ultimately 
hired for the position.  Smith testified that he hired Cahill 
for the position of fabricator and commercial installer 
because he was a certified welder, had more current 
HVAC installation experience, and, in Smith™s view, had 

better overall qualifications for the job. 
We agree with the judge that
 there is no evidence that the Respondent harbored antiunion animus or was moti-

vated by animus in its treatment of applicants Keenan 
and DiOrio.
7  We also agree with his finding that the 
Respondent did not exclude K
eenan and DiOrio from its 
hiring process, and, thus did not unlawfully refuse to 

consider them.
8   With respect to the refusal to hire allegations, we find 
that, even assuming that th
e Respondent was unlawfully 
motivated, the evidence as 
found by the judge estab-
 union status.  (Suppose, for example, a woman applied for the job and 
was told, ﬁWhy would you want to 
apply? We™re an all male shop.ﬂ) 
Although during the incident Negro
tti strenuously denied that his 
comments indicated that the organizers would not be hired because of 

their union status, his aggressive 
manner undercuts the denial.  More-
over, neither the Respondent™s president nor the project manager joined 

in Negrotti™s denial, although both 
were present during the confronta-
tion.   
7 Specifically, the judge found that Negrotti™s July 13 statements 
were not evidence of animus and, in any event, could not have moti-
vated the hiring decision because he had 
no part in it.  In addition, the 
judge declined to infer unlawful 
motive from Polichetti™s interviews 
with the organizers, which the judge found were genuine, or from the 

Respondent™s multiple reasons for its hiring decision, which the judge 
found were not inconsistent or demonstrably false and were supported 

by the record.  The judge also found that the Respondent™s 1-month 
delay in filling the position, in the ab
sence of evidence that such a delay 
was unusual in the Respondent™s operations, did not support an infer-
ence of animus.   
Although Member Liebman generally agrees with the judge™s find-
ings, she disagrees with the impli
cation that the absence of evidence 
that Negrotti participated in the hiri
ng decision is fatal to an inference 
of unlawful motivation based on
 his antiunion statements. See 
GM 
Electrics, 323 NLRB 125, 125Œ126, 128 (1997); but cf. 
Brown & Root 
Industrial Services
, 337 NLRB 619 (2002).   
8 In agreeing with the judge and her 
colleagues™ dismissal of this al-
legation, Member Liebman does not rely on the finding that there is no 

evidence of antiunion animus, but only on the judge™s finding that the 
organizer applicants were not excluded from the hiring process.  
FES, 331 NLRB 9, 15 (2000), supplemental decision 333 NLRB 66 (2001), 
enfd. 301 F.3d 83 (3d Cir. 2002).   
   JS MECHANICAL
, INC. 355
lishes, although he did not specifically so find, that the 
Respondent met its burden to prove that it would have 
hired Cahill instead of the organizers based on qualifica-
tions alone.  
FES
, 331 NLRB 9, 12 (2000), supplemental 
decision 333 NLRB 66 (2001), enfd. 301 F.3d 83 (3d 
Cir. 2002).  We find the Charging Party™s arguments to 
the contrary to be without merit.
9Smith, who interviewed Cahill and made the hiring de-
cision, testified that he chose Cahill because of his piping 
and wiring experience, because he had more recent over-

all HVAC experience, and because he was a certified 
welder.  In exceptions, the Ch
arging Party asserts that, 
even assuming that the Resp
ondent was in fact looking 
for a certified welder, it failed to show that Cahill™s 
welding skills were superior to Keenan™s and DiOrio™s.  

But, Smith specifically testified that he needed a 
certified  welder for an upcoming project.  Cahill clearly had that 
certification, which the Respondent believed that Keenan 
and DiOrio lacked.  According to Smith™s uncontroverted 
testimony, the Respondent was in imminent need of a 
certified welder.
10   In addition, the Charging Party ar-
gues that Keenan and DiOrio were more well-rounded 
HVAC mechanics than Cahill in part because of the 
length of time they had worked in the field.  But Smith, 

who interviewed Cahill himself, testified that he selected 
Cahill particularly for his piping and wiring skills.  When 
Polichetti asked Keenan and DiOrio during their inter-

views whether they had refrigeration piping skills, they 
stated that they did not, and Keenan indicated when 
asked that he did not have high voltage wiring skills.  
Although Keenan testified that he had substantial experi-
ence, including as a foreman,
 working in the HVAC field 
for employers who did all aspects of that work, he did 

not specifically testify that he had, or told Polichetti dur-
ing his interview that he had, piping and wiring experi-

ence.11  Finally, it is undisputed that Keenan had not 
                                                          
                                                                                             
9 Member Schaumber would not reach the question whether the Re-
spondent has shown that it would have made the same hiring decision 
absent the organizers™ protected activity.  In dismissing the refusal-to-
hire allegation, he relies solely on 
the judge™s finding that the General 
Counsel failed to establish antiunion animus. 
10 DiOrio was not asked at the hearing whether he possessed a weld-
ing certification at the time of hi
s interview, and Polichetti did not 
indicate that he asked DiOrio during the interview.  However, Smith™s 
testimony indicates that he chose Cahill over DiOrio because Cahill 
was certified, and the General Counsel, while asserting that DiOrio was 

at least as qualified in welding as Cahill, does not argue that he was a 
certified welder.  Although Keenan tes
tified that he informed Polichetti 
at his interview that he could quick
ly be recertified as a welder, the 
judge credited Smith™s testimony that Polichetti did not tell him this 
and that Smith believed that rece
rtification would take 1 year.   
11 Neither Keenan™s nor DiOrio™s application is in evidence; more-
over, Keenan™s resume does not indicate the particular types of work he 
performed for past employers.  Acco
rding to Polichetti, Keenan stated 
done full-time HVAC work for at least 8 years.
12  Under 
these circumstances, we find 
that the Respondent hired 
Cahill rather than the organizer applicants based on his 
qualifications and would have made the same decision 

even in the absence of the or
ganizers™ protected activity.  
ORDER The complaint is dismissed. 
 Richard Wainstein, Esq. and Amy L. Weiss, Esq.,
 for the Gen-eral Counsel. Michael J. Wietrzychowski, Esq.
 (Cureton Caplan Hunt Scara-
mella & Clark, P.C.
), of Delran, New 
Jersey, for the Re-
spondent.  Bruce E. Endy, Esq. 
(Spear, Wilderman, Borash, Endy Sper & 
Runckel), of Philadelphia, Pennsylvania, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE PAUL BOGAS, Administrative Law Judge. This case was tried 
in Philadelphia, Pennsylvania, 
on July 12, 2001.  The Sheet 
Metal Workers™ International Association, Local Union No. 19 
(the Union or Local 19) filed the original charge on November 
28, 2000, and the amended char
ge on January 4, 2001.  The 
Regional Director for Region 4 of
 the National Labor Relations 
Board issued the complaint on February 28, 2001.  The com-
plaint alleges that JS Mechan
ical, Inc. (the Respondent) vio-
lated Section 8(a)(1) and (3) of th
e Act, by refusing to hire and 
consider for hire Patrick Keenan and Robert DiOrio because 
they are members of the Union.  The complaint also alleges that 
the Respondent violated Section 
8(a)(1) of the Act by telling 
union applicants that it did not wa
nt ﬁunion guysﬂ at the facility 
and by threatening to call the po
lice if the union applicants did 
not leave the facility.  The Respondent filed an answer and 

amended answer, in which it deni
ed the substantive allegations 
of the complaint.   
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following  
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a corporation, is a heating and air-
conditioning contractor with an office and principal place of 

business in Ivyland, Pennsylvania.  During the year prior to the 
issuance of the complaint, the Respondent purchased goods 
valued in excess of $50,000 directly from points outside the 
Commonwealth of Pennsylvania in the course of its business. 
The Respondent admits and I find 
that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6),  when asked that he did have some 
gas piping experience, but had not 
done that work in several years and might need retraining.   
12 Keenan testified that he had been doing part-time HVAC work 
during his 8 years as an organizer, but there is no indication that he told 
Polichetti this, and it is not apparent from his resume.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 356 
and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
The Respondent is a contractor that fabricates, installs, and 
services heating, ventilat
ion, and air-conditioning (HVAC) 
systems.  It has a facility in Iv
yland, Pennsylvania, that includes 
an office and sheet metal fabric
ation shop.   James Smith has 
been the Respondent™s president and owner since 1990.  At the 
time of the alleged violations, 
the Respondent employed 15 to 
16 persons to do HVAC work.  The Respondent has never been 

a signatory to a collective-bargaining agreement with a union, 

and its work force has never been represented by a union. 
The incident on July 13, 2000 
For a 2-week period beginning on July 11, 2000, two help-
wanted advertisements submitted by the Respondent appeared 

in a local newspaper.    One read: 
 HVAC Service Tech 
Excellent Wages & Benefits 
Call 8Œ4:30 Daily 
[Respondent™s Telephone Number] 
 The other read : 
 HVAC Commercial Construction Foreperson   
Excellent Wages & Benefits 
8Œ4:30 Daily  [Respondent™s Telephone Number] 
 On the afternoon of July 13, 2000, seven union officials ar-
rived together at the Respondent™s facility after seeing or hear-

ing about the help-wanted adver
tisements.  Although the adver-
tisements did not reveal the name
 or address of the Respondent, these individuals discerned that the Respondent had placed the 
advertisements and found their way to the Respondent™s facil-
ity.  None of the individuals 
called the telephone number listed 
in the advertisement to schedule an appointment prior to ap-
pearing at the facility on July 13.  The seven union officials 
were: Patrick Keenan (P. Keenan) and Charles Burkert, organ-
izers with Local 19; Fred Hammel and Bill Reese, organizers 
with the roofers™ union; Steven Keenan (S. Keenan), an organ-
izer with the plumbers™ union; 
Fred Cosenza, a representative 
of the Philadelphia building trades; and Jimmy Cunningham, an 

organizer with the insulators union.   Burkert was wearing a hat on which appeared the statement ﬁSheet Metal Workers Local 
19.ﬂ  Prior to arriving at the 
Respondent™s facility, the same 
group had visited two roofing companies to apply for jobs that 

were unrelated to HVAC systems. 
P. Keenan led the group of app
licants into a small waiting 
area adjacent to the Re
spondent™s office, halting near the en-
trance to the office itself.  He told [the] staff of the Respondent 

that he and the others wished to complete applications for the 
jobs advertised in the newspaper.  One of the women working 
in the office informed P. Keenan that the Respondent accepted 
applications only from persons
 who had first telephoned to 
schedule an appointment and th
at he and the other organiz-

ers/applicants would have to
 call to schedule appointments 
before they would be allowed to complete applications.  Matt 
Negrotti Jr., a superintendent with the Respondent, was also 
present in the office when the or
ganizers/applicants arrived and one of those individuals told Negrotti that they wanted to fill 

out applications.   Negrotti 
responded, ﬁWhy would you want 
to; we™re an open shop.ﬂ  An applicant asked Negrotti what he 

meant by that, and Negrotti poi
nted to Burkert™s union hat and 
said, ﬁI can see by the gentleman™
s hat, he™s a union worker.ﬂ   
Also present was Carl Polichetti, a project manager for the 
Respondent.  Polichetti explained 
to the applicants that they 
would have to call for an appointment if they wished to com-
plete applications.    
Either Negrotti or Polichetti in
formed Smith that a ﬁbunch of 
guysﬂ were in the ﬁvestibuleﬂ 
asking for employment applica-
tions.  Smith approached the or
ganizers/applicants and told 
them that they would have to call for interviews.  The organiz-
ers/applicants insisted that they be permitted to complete appli-
cations.  Smith explained that 
the Respondent™s policy was to 
accept applications only from pe
rsons who had first telephoned 

to schedule an appointment, and 
that the organizers/applicants 
would have to call for interviews if they wanted to submit ap-
plications.
1  Although the organizers/a
pplicants had now been 
informed by three people that they would have to call to sched-

ule appointments if they wanted to complete applications, the 
organizers/applicants continued 
to ask for applications and 
declined to exit.   Diane Sulzbach, an officer manager who was 

present, testified that the organi
zers/applicants gave the impres-
sion that they would not leave ﬁuntil they got what they came 

for,ﬂ that matters became tense, and that she was ﬁfreaked outﬂ 
and ﬁscared.ﬂ   One of the organizer/applicants, Burkert, admit-
ted that he became angry and that he raised his voice to the 
Respondent™s officials.  When 
the organizers/applicants de-clined to depart, Smith said, ﬁListen, if you don™t leave, I™m 

going to have to call the Police.ﬂ   At least some of the organiz-
ers/applicants still declined to
 exit the premises, and Smith 
directed Sulzbach to call the police, which she did.  The organ-

izers/applicants apparently left th
e building at about this time.   
The encounter lasted 10 minutes or less.  
Soon after exiting, Patrick Keenan attempted to call the Re-spondent from outside the office
 to schedule an appointment, but the phone line was busy.  During the period immediately 

after the organizers/applicants 
exited the Respondent™s office 
and waiting area, the Respondent 
received calls from a number 
of individuals who scheduled appointments to apply for work, 
but these individuals did not appear for their scheduled ap-

pointments and the record does not reveal if any of these calls 
were placed by the organizers/applicants. 
                                                          
 1 I accept the Respondent™s contention that its policy was to accept 
employment applications only from
 individuals who had telephoned to 
schedule appointments.  This findi
ng is consistent not only with the 
testimony of the Respondent™s official
s, but also with the text of the 
help-wanted advertisements, which 
state the telephone number, but not 
the address, of the Respondent.  The General Counsel introduced no 
evidence indicating that the Responden
t allowed nonunion applicants to complete applications without first 
calling to schedule appointments.   
Moreover, the record shows that 
the Respondent interviewed individu-
als known to be affiliated with unions when those individuals followed 
the Respondent™s procedure by tele
phoning first to set up appointments.
      JS MECHANICAL
, INC. 357
The complaint includes an allegation that Smith and/or Ne-
grotti told the organizers/applicants that the Respondent did not 
want ﬁunion guysﬂ at the facility. 
  I conclude that the General Counsel has failed to prove that this statement was made.  The 
allegation regarding the ﬁunion 
guysﬂ comment was denied by 
Smith (Tr. 154), Negrotti (Tr. 115), and Polichetti (Tr. 124Œ
25).2  The General Counsel™s witnesses on this subjectŠP. 
Keenan, Burkert, and S. Keen
anŠgave testimony that was 
quite inconsistent.   According 
to P. Keenan,  Negrotti said, 
ﬁWe don™t want no union guys around 
here.ﬂ  (Tr. 22.)  Burk-
ert, on the other hand, testified to the quite different statement:  
ﬁWe™re non-Union and we don™t hire Union.  We don™t even have an ad in the paper.ﬂ  (Tr.
 75.)  The only real similarity 
between P. Keenan™s and Burkert™s reports of the offending 
statements is that both explicitly refer to unions in a way that 
indicates persons associated wi
th unions are not welcome.  
Moreover, Burkert was unable to specifically identify who 

made the alleged remark.  S. Keenan, who is P. Keenan™s 
brother, was also unable to identi
fy a specific speaker, but testi-
fied that a man in the Res
pondent™s office said, ﬁ[W]e don™t 
want you guys around here,ﬂ a
nd then explained, ﬁYou know 
what you union guys are.ﬂ  (Tr. 67.)  This testimony is at vari-

ance with Burkert™s account and onl
y somewhat consistent with 
P. Keenan™s version of what was said.  Based on the inconsis-

tencies in the testimony of the 
General Counsel™s witnesses, as well as the demeanor of those w
itnesses, and also considering 
the demeanor and contrary test
imony of the Respondent™s wit-
nesses, I decline to credit the testimony of the General Coun-

sel™s witnesses regarding the alle
ged unlawful statement.  I find 
that the General Counsel has not 
met its burden of showing that 
an official of the Respondent more likely than not made the 
statement. 
The failure to hire P. Keenan and DiOrio after interviews on 
September 15, 2000 
For a 2-week period beginning on September 13, 2000, two 
help-wanted advertisements s
ubmitted by the Respondent ap-
peared in local newspapers.    One read: 
 HVAC Commercial Installation Mechanic 
Exc. Wages & Benefits 
Call JS Mechanical @ [Telephone Number] 
for interview  The other read: 
 HVAC Service Technician 
Commercial & Residential 
Exc. Wages & Benefits 
Call JS Mechanical @ [Telephone Number] 
for interview  P. Keenan telephoned the Respondent and scheduled an in-
terview for September 15, 2000.  
Robert DiOrio, another organ-
izer with the Union, also telephoned the Respondent, and he, 

too, scheduled an interview for September 15.   On September 
                                                          
                                                           
2 Sulzbach was present for some of the July 13 episode, but testified 
that she was very upset during the incident, and could not remember 
any of the specific statements during the exchange. 
15, P. Keenan and DiOrio arrived together at the Respondent™s 
facility for their appointments. 
 Originally Smith was going to 
interview P. Keenan and DiOrio 
himself.  However, for reasons 
that are not entirely clear, he be
came unavailable to conduct the 
interviews and directed Polichetti to do so.  In the past, Po-

lichetti had sometimes interviewed applicants, but generally his 
involvement in hiring was min
imal, and Smith had ultimate 
hiring authority.   
After arriving at the Respondent™s facility, P. Keenan com-
pleted an application, which he
 supplemented with a resume.  
The resume indicated that P. Keenan had been an organizer 
with the Union from 1992 to the present.
3   It did not report 
work experience for P. Keenan as anything other than an organ-

izer after 1992.  The resume liste
d experience with two private employers from 1981 to 1992, but did not state what P. 

Keenan™s positions or job duties were with those companies.  
The resume reported, inter alia, that P. Keenan had attended a 

4-year journeyman program, a 4-
year apprenticeship program, 
and a 2-year program at the Union™s welding school, but did 

not state when he had attended or
 completed those programs.  It 
noted that P. Keenan had ﬁ[e]xpe
rience with layout, fabrication, 
sketching and installation of sheet metal workﬂ ﬁuse of brake, 
form machines and plasma.ﬂ 
 The resume does not mention 
HVAC systems, or explic
itly state that any of P. Keenan™s work 
or training involved such system
s.  On his application, P. 
Keenan listed his experience and training as a sheet metal 

worker.4   P. Keenan™s interview with Polichetti lasted 20Œ25 minutes.  
Polichetti looked over P. Keenan
™s application and resume and 
commented, ﬁI see you™re very 
qualified.ﬂ  Polichetti went on 
to make a fairly detailed inquiry
 into P. Keenan™s experience and capabilities.  P. Keenan de
scribed work in single-family 
dwellings, residential units, 
commercial settings, hospitals, 
industrial settings, and highrise o
ffice buildings.   P. Keenan 
responded in the affirmative when
 Polichetti asked if he could 
solder and braze.  Polichetti al
so asked about various skills relevant to HVAC installation and P. Keenan conceded that he 

lacked a number of these skills.  In particular, Polichetti asked 
P. Keenan if he could do high
 voltage wiring, refrigeration, 
evacuation, checking, testing, and charging, and P. Keenan 

responded that he was not capabl
e of those tasks.  Polichetti 
asked if P. Keenan could do ga
s piping, and thread couple pip-
ing, and P. Keenan indicated that
 he would require retraining in 
those areas.   Polichetti asked if P. Keenan could do work in-
 3 The applications of P. Keenan 
and DiOrio were not produced at 
trial; however, the resume that P. Keenan gave to the Respondent was 
made an exhibit.    
4 P. Keenan testified that the apprenticeship program included train-
ing in HVAC installation, and that his prior work experience included installation of HVAC systems.  However, he did not testify that he 
conveyed this information on his application. 
 At any rate, P. Keenan 
testified that he completed the appr
enticeship program in 1985 and that 
he he had not received any additi
onal training between then and the 
time he applied in September of 2000.
  P. Keenan testified that the 
contractors he worked for from 
1981 to 1992 installed HVAC systems, 
but he did not state which of the va
rious installation tasks he himself 
performed while working for those c
ontractors, nor did he state what 
precisely he told the Respondent about that work. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 358 
volving digital controls, and P. 
Keenan answered that he did 
not have much experience in that area.  When asked whether he 
was a certified welder, P. Keen
an responded that he was no 
longer certified, but that he had been certified in the past and 

could become recertified quickly.   P. Keenan conceded that 
welding is a common practice in
 the HVAC field and is very 
important to that work.  Before the interview ended, P. Keenan 

offered to enter the Respondent
™s shop area and show what 
types of machinery he could operate, but Polichetti declined the 

offer. Polichetti interviewed DiOrio after P. Keenan™s interview 
concluded. At the time of the 
interview, DiOrio had been a 
union organizer for a month or two, and prior to that he had 

been a sheet metal worker for 18 years.  On his application, 
DiOrio stated that he was applying for the positions of fabrica-
tor, installer, and helper.  He
 listed experience running a shop 
where ductwork was fabricated, operating various machines, 
and sketching.   He reported that he had been to a welding 
school, but the record does not reveal whether he stated that he 
was, or ever had been, certified as a welder.  During the inter-
view, Polichetti asked DiOrio a
bout his service experience, and 
DiOrio responded that he had at
tended a class on service work 

for a year, but had no experience actually doing service work in 
the field.  According to DiOrio, service work includes such 
tasks as installing the unit, wi
ring the unit, running gas pipe, 
running the line set from the condenser to the heater, and trou-

ble shooting the unit.
5  Polichetti asked if
 DiOrio could perform 
piping or refrigeration work, and DiOrio responded that he 

could not, but that he could easily do the sheet metal compo-
nent of the work.  After about 10 minutes, DiOrio interrupted 

Polichetti™s questioning and said
: ﬁLook, you really know what 
I™m here for.   You know, please gi
ve this information to Mister 

Smith on how we can help him with his manpower problems.ﬂ  
The two men got up, shook hands, and DiOrio left.  
Polichetti gave the applicatio
ns of both P. Keenan and 
DiOrio to Smith.   Later Smith and Polichetti briefly discussed 
the applications and what Po
lichetti had gleaned during the 
interviews.  Polichetti testified that P. Keenan and DiOrio 

ﬁdidn™t seem like they had the qualifications that virtually all of 
our other mechanics have,ﬂ and ﬁ[w]e couldn™t understand how 
we could . . . work with these guys.ﬂ  The Respondent never 
contacted P. Keenan and DiOrio to inform them whether they 
had been selected for employment.  P. Keenan telephoned the 
Respondent a week after his interview to check on the status of 
his application and was told that Smith or Polichetti would call 
him, but neither did.   
Smith selected Matthew Cahill
 on October 15, 2000, to fill the opening for which P. Keenan and DiOrio had been inter-
viewed.6  Cahill was interviewed 
by Smith on October 12, 
2000.  Cahill reported that his most recent employment was in a 

position he listed as ﬁHVAC,ﬂ from March 1998 until Septem-
                                                          
                                                           
5 This differs from sheet metal fa
brication work for HVAC systems, 
which usually takes place in a shop 
and involves maki
ng ducts out of flat pieces of metal. 
6  The General Counsel concedes that  it appears there was only one 
opening available in the position fo
r which P. Keenan and DiOrio ap-
plied.  GC Br. at fn. 10. 
ber 2000.  He stated that his dut
ies included ﬁfabrication of duct & installation,ﬂ and Mig welding.  He reported working prior to 
that from January 1997 until March 1998 as an ﬁHVAC-
Welder,ﬂ in which capacity his duties included ﬁfabrication of 
duct & installation,ﬂ and Mig, Tig, and stick welding.  The 
resume states that Cahill ha
d graduated from a welding pro-
gram in 1983 and was a certified welder.  Smith said that dur-
ing the interview he asked Cahill questions to determine how 
ﬁwell-roundedﬂ he was.  Smith 
determined that Cahill™s HVAC 
experience included ﬁwiring,ﬂ but
 that Cahill lacked boiler 
experience and service experience.  Although Cahill was a 

member of the Union, the Respondent was not aware of this at 
the time it interviewed and selected him. 
Smith testified that he compared Cahill™s application to those 
of P. Keenan and DiOrio, and decided to select Cahill.  Accord-
ing to Smith, Cahill was hired primarily because he was a certi-
fied welder with both pipe we
lding and duct welding experi-
ence and that the Respondent had an upcoming job that re-

quired a certified welder to perf
orm the pipe welding in apart-
ments at an airforce base.  Smith was aware that P. Keenan had 

once been certified as welder, but knew that this certification 
had expired.   According to Smith, there was generally a 1-year 
waiting list to obtain recertification.  He was unaware that P. 
Keenan had told Polichetti that he
 could be recertified quickly.  
Smith also stated that in his view Cahill had broader relevant 

experience than P. Keenan and DiOrio, including experience in 
wiring.7   He noted that Cahill™s work experience in the HVAC 
field was very current.
8   B.  The Complaint Allegations 
The complaint in this case alleges that the Respondent vio-
lated Section 8(a)(1) of the Act by telling organizers/applicants 
that it did not want ﬁunion guysﬂ at the facility, thereby indicat-

ing that it was futile for the organizers/applicants to apply for 
employment.  In addition, the complaint alleges that the Re-
spondent violated Section 8(a)(1) by threatening to call the 
police if the organizers/applicants
 did not leave the facility. The 
complaint further alleges that 
the Respondent violated Section 
8(a)(1) and (3) of the Act by refusing to hire and consider for 
 7  The General Counsel argues that Cahill™s application did not indi-
cate piping or wiring experience, GC Br. at 32Œ33, that Cahill™s appli-
cation did not claim experience with 
installation or wiring, id. at 30, 
and that I should reject Smith™s contention that Cahill™s piping and 
wiring experience were among the reasons that he was selected instead 
of P. Keenan and DiOrio.  However, the fact that Cahill did not list 
installation and wiring experience on hi
s application does not prove that 
Smith was unaware that Cahill had such experience.  Cahill (who no 
longer works for the Respondent and is a member of the Union) was 
not called as a witness by the General Counsel, and there is no record 
evidence rebutting Smith™s testimony 
that he interviewed Cahill and 
understood that Cahill had experience in piping and wiring. 
8 Cahill is a member of the Union, but at the time the Respondent 
hired him it was unaware of this 
affiliation.  On September 10, 2000, 
the Respondent hired James Ward as a 
fabricator, despite the fact that 
Ward had stated on his application 
that he was a union sheet metal 
apprentice.  Anthony Visalli, a fore
man with the Respondent, testified 
that the Respondent hired him even though he volunteered during an 
interview with Polichetti that he was,
 or had been, affiliated with the 
Pipefitters™ union.    JS MECHANICAL
, INC. 359
hire P. Keenan and DiOrio because they are members of the 
Union.   
III.  ANALYSIS AND DISCUSSION
 A.  Antiunion Remark 
It is a violation of Section 8(
a)(1) for an employer to make 
statements to applicants indicating that it would be futile for 
union members to apply for employment.  
Sunland Construc-tion, 311 NLRB 685, 704 (1993); 
J. L. Phillips Enterprises
, 310 
NLRB 11, 13 (1993).   The complaint alleges that when the 
organizers/applicants appeared at the Respondent
™s facility on 
July 13, Negrotti or Smith said that the Respondent ﬁdid not 

want ‚union guys™ at the Facility, thereby indicating that it 

would be futile for employee-applicants with Union affiliation 
to apply.ﬂ  Negrotti and Smith were both supervisors and agents 
of the Respondent at the time an
d the General Counsel alleges 
that the statement violates Section 8(a)(1).   
Preliminarily, the Respondent contends that ﬁ[g]iven the 
makeup of the group [of organizers/applicants] that arrived en 

masse and unannounced at the Respondent™s place of business, 
it is clear that the they had no real intention of seriously apply-
ing.ﬂ  (Respondent™s proposed findings 
of fact at p. 6, par. 17).  
Although the Respondent does not 
explicitly make the argu-
ment, it appears to be suggesting 
that the organizers/applicants 
were not ﬁemployeesﬂ entitled to the Act™s protection since they 
were not bona fide applicants.   I conclude that the organiz-
ers/applicants, although they were paid union organizers, were 
bona fide applicants at the time the Responde
nt allegedly indi-
cated that it would be futile for them to apply.   Professional 

organizers, when applying for work, are considered statutory 
employees entitled to the protections of the Act.   
NLRB v. 
Town & Country Electric
, 516 U.S. 85 (1995).   Several of the 
organizers/applicants testified cr
edibly that their activities as 
organizers included attempti
ng to get hired by nonunion com-
panies with the intention of 
trying to organize the company™s 
work force once hired.   Although the organizers/applicants did 

adopt a rather intimidating posture during their July 13 visit to 
the Respondent™s facility, I find that one of their objectives at 
the time of Negrotti™s alleged unlawful statements was to se-
cure employment with the Res
pondent.  Therefore, I conclude 
that the organizers/applicants must be considered employees 

entitled to the protections of the Act at that time. 
As discussed above, I have found that the General Counsel 
failed to meet its burden of show
ing that, as alleged in the com-
plaint, Negrotti or Smith told the organizers/applicants that the 

Respondent did not want ﬁunion gu
ys,ﬂ or made any other re-
marks to them explicitly stating that union applicants were not 

welcome.  I did find, howev
er, that when the organiz-

ers/applicants stated that they wanted to fill out applications, 
Negrotti responded, ﬁWhy woul
d you want to; we™re an open 
shopﬂ and that when asked what he meant, Negrotti replied, ﬁI 

can see by the gentleman™s hat, he™s a union worker.ﬂ   The 
complaint does not mention these statements by Negrotti and in 
its brief, the General Counsel do
es not allege that these state-ments violated Section 8(a)(1).
  However, the General Coun-
sel™s brief does remark in passing that the statements ﬁsug-
gested that the applicants were wasting their time.ﬂ  The mean-
ing and legal import of the statements that I find Negrotti made 

were not fully litigated and I believe it would be inappropriate 
for me to go beyond the allegations of the complaint and rule 
on whether those statements violated the Act.  It is certainly not 
clear to me based on the evidence that was presented that Ne-
grotti was doing anything more than expressing surprise that 
union workers wanted to apply with the Respondent.  Negrotti 
did not, at least on the face of 
it, indicate that union members 
were disqualified as applicants, or that it would be improper for 
persons affiliated with unions to work for the Respondent. 
I conclude that the complaint 
allegation that the Respondent 
violated Section 8(a)(1) by stat
ing that it ﬁdid not want ‚Union 
guys™ at the Facility, thereby indicating that it was futile for 
employee-applicants with Union affiliation to apply for em-
ploymentﬂ should be dismissed. 
B.  Respondent™s Threat to Call the Police 
The General Counsel alleges th
at the Respondent violated 
Section 8(a)(1) on July 13 by threatening to call the police if 
the organizers/applicants did not leave the facility.  The Re-
spondent™s president and owner, Smith, admits he told the or-
ganizers/applicants that if they 
would not leave, he would call the police, but the Respondent c
ontends that such action was not unlawful because of the belligerent and intimidating behav-
ior of the organizers/applicants.   
The General Counsel states that an employer violates Section 
8(a)(1) when it threatens to call the police if union representa-
tives who are acting lawfully on 
the employer™s property refuse 
to leave.  At the time Smith threatened to call the police, how-

ever, the organizers/applicants no longer had a legitimate pur-
pose for being inside the Respo
ndents™ facility.  The organiz-
ers/applicants who testified ab
out the July 13 episode did not 
deny that they refused to withdraw from the facility even after 
being repeatedly told that if they wished to apply they, like 
other prospective applicants, wo
uld have to first schedule ap-pointments by telephone.  Moreove
r, I am convinced that the 
Respondent™s inhospitality attempts to appl
y on a walk-in basis 
did not come as a surprise to th
e organizers/applicants since the 
help-wanted advertisements to which the organizers/applicants 
were responding withheld the 
Respondent™s identity and loca-
tion.  Under all the circumstances, I believe that the organiz-

ers/applicants were no longer 
attempting in good faith to initi-
ate the Respondent™s applicati
on process at the time Smith 
threatened to call the police. 
What precisely the organizers/applicants did hope to accom-
plish by refusing to leave after being apprised of the Respon-
dent™s policy regarding applicati
ons is not perfectly clear, al-
though it is certainly plausible gi
ven the evidence that their aim 
was to intimidate the Respondent.9  One thing that is clear is 
                                                          
 9 As discussed above, I do conclude that earlier in their visit the or-
ganizers™ purposes included a legitimate attempt to seek employment.  
However, once the organizers had re
peatedly been apprised of the 
Respondent™s policy requiring potentia
l applicants to telephone to 
schedule an appointment, their refu
sal to leave the premises was no 
longer part of a legitimate attempt to
 apply for work.   Even if obtaining 
employment was still among their purposes at the time of Smith™s 
statement regarding the police, and I doubt that it was, the organizers™ 
tactic of attempting to bully the Respondent into permitting them to 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 360 
that their activities were having the effect of disrupting work in 
the Respondent™s office.  At leas
t four persons employed by the 
Respondent, including the president of the company, were 

drawn into the exchange, and one office worker testified credi-
bly that she was ﬁfreaked outﬂ by the organizers/applicants and 
left the area.   Burkert, an organizer/applicant, admitted that he 
became angry and raised his voice to an employee of the Re-
spondent during the incident.  The Board has upheld the right 
of employers to set rules cont
rolling the access of union appli-cants to their workplace where the presence of those applicants 

was disruptive of the work of the employer™s office staff.  
Rainbow Painting & Decorating
, 330 NLRB 972, 2000.  With 
respect to union organizers, the Board has also upheld a deci-

sion that it was permissible for an employer to have the police 
evict a union organizer from its premises when the organizer 
was disrupting work. Yellow Freight Systems
, 313 NLRB 309, 
329Œ332 (1993), enf. granted in part denied in part by 37 F.3d 

128 (3d Cir. 1994).  When Smith warned that he would call the 
police, the organizer
s/applicants no longer had a legitimate 
purpose for remaining inside the Respondent™s facility and 

were disrupting work in 
the Respondent™s office. 
The General Counsel cites
 Farm Fresh, Inc.
, 305 NLRB 887 
(1991), and Weis Markets, Inc., 325 NLRB 871 (1998), to sup-
port its contention that Smith committed a violation when he 

warned that he would call the police unless the organiz-
ers/applicants left the facility. 
 However, neither of those deci-
sions supports finding a violation 
where, as here, the organizer 
was not engaged in legitimate organizational activities at the 
time an employer threatened to call the police.  Indeed, the 
decision in Farm Fresh
 upheld the right of the employer to 
threaten to have the police eject an organizer suspected of un-

protected ﬁblitzﬂ tactics such as scattering union literature in a 
nonpublic location in the facility.  305 NLRB at 888.   In 
Weis Markets,
 the employer threatened to have nonemployee organ-
izers arrested unless they stopped
 leafleting on the sidewalks in front of three of the Respondent™s stores.  In a decision af-
firmed by the Board, the administrative law judge concluded 
that the employer had violated the Act by excluding the organ-
izers, but based this conclusion 
on the fact that the employer™s 
leases did not give it the right to control access to the sidewalks 

in front of the stores.   In the instant case, the organizers were 
actually inside the Respondent™s facility, in a waiting area 

barely large enough to contain th
em.   The General Counsel has 
not suggested that the Respondent
™s property interests in that 
area did not include the right to exclude persons from it.  More-
over, whereas in 
Weis it appears that the organizers were en-
gaging in leafleting activity prot
ected by Section 7, the organ-
izers in the instant case had no legitimate purpose inside the 
Respondent™s facility at the time
 Smith warned that he would 
call the police.  Thus, Weis does not warrant finding a violation 
in the instant case. 
                                                                                            
 bypass the normal application procedur
es does not justify their refusal 
to leave the facility.  See 
W.D.D.W. Commercial Systems & Invest-
ments, Inc., 2001 WL 1011927, *23 (NLRB) (decision that union or-
ganziers are not meaningfully distinguishable from other ‚employees™ 
under the statute should not be read to
 give paid union organizers carte 
blanche in the workplace; organizer
s are subject to valid employer 
rules). 
For the reasons discussed above, I conclude that the allega-
tion that the Respondent violated Section 8(a)(1) on July 13 by 
threatening to call the police if 
the organizers/applicants did not 
leave the facility should be dismissed. 
C.  Refusal to Consider or Hire 
In order to establish discriminatory refusal to hire in viola-
tion of the Act, the General Counsel must first show: ﬁ(1) that 

the respondent was hiring, or had 
concrete plans to hire, at the 
time of the alleged unlawful conduct; (2) that the applicants had 

experience or training relevant
 to the announced or generally 
known requirements of the positions for hire, or in the alterna-

tive, that the employer has not 
adhered uniformly to such re-
quirements or that the requirement
s were themselves pretextual 
or were applied as a pretext fo
r discrimination; and (3) that 
antiunion animus contributed to
 the decision not to hire the 
applicants.ﬂ  
FES
, 331 NLRB 9, 12  (2000).   If the General 
Counsel succeeds in making thes
e showings, the burden shifts 
to the respondent to show that 
it would not have hired the ap-
plicants even in the absence of their union activity or affiliation.  
Id. To establish discriminatory refusal to consider, the General 
Counsel bears the burden of showing:  (1) that the respondent excluded applicants from a hiring process; and (2) that anti-

union animus contributed to the decision not to consider the 

applicants for employment.  
FES
, 331 NLRB at 15.    
The record establishes the first two elements of a refusal-to- 
hire claim.  The evidence show
s that the Respondent was seek-
ing to fill an opening in September and October 2000 when P. 

Keenan and DiOrio applied a
nd were denied employment.  
Furthermore, it is clear that P. Keenan and DiOrio had experi-

ence and training in the sheet 
metal and HVAC fields that was 
relevant to significant aspects 
of the HVAC mechanic/installer 
position that Respondent was seeking to fill.  The General 
Counsel stumbles, however, at th
e requirement that it show the 
existence of antiunion animus that contributed to the decision 

not to hire the applicants.   In an effort to meet its burden with 
respect to this element, the General Counsel first relies on Ne-grotti™s alleged statement, 3 months earlier, that the Respondent 
did not want ﬁUnion guysﬂ around.
  However, as discussed above, I found that the General Counsel failed to show that 
Negrotti made that statement.  The statements that Negrotti was 
shown to have made indicated surprise about the organiz-
ers/applicants desire to apply 
for work with the Respondent, but 
do not establish antiunion animus. 
 At any rate, there is no evi-
dence that Negrotti was involved in any way with the decision 

not to select  P. Keenan and DiOrio for employment.  The al-
leged discriminatees were interviewed by Polichetti and the 
hiring decision was made by Smith after a discussion with Po-
lichetti.  Thus even if the Gene
ral Counsel had shown that Ne-
grotti harbored antiunion animus, it still would have failed to 

show that Negrotti™s antiunion feelings contributed to the deci-
sion not to hire P. Keenan or DiOrio. 
The General Counsel also argues
 that animus is shown by 
the fact that Polichetti described the position as ﬁresidential 
installerﬂ during the interviews whereas Smith testified that the 
position he wanted to fill was ﬁcommercial installation me-
chanic.ﬂ  I do not consider it particularly telling that Polichetti 
called the position something so
mewhat different than what 
   JS MECHANICAL
, INC. 361
Smith called it.  Polichetti did not place the help-wanted adver-
tisement and did not make the hi
ring decision.  He was called 
upon to interview the applicants only when Smith unexpectedly 
became unavailable.  Moreover, there was no evidence that the 
distinction between residential installer and commercial in-
staller was significant, and, indeed, Polichetti testified that gen-
erally anyone who could do comme
rcial installation could also 
do residential installation.  At any rate, Polichetti™s basic view 

that the experience of the two 
alleged discriminatees was unap-pealingly narrow from the Responde
nt™s point of view is con-sistent with Smith™s explanation for rejecting them in favor of 
Cahill, regardless of the precise title of the position. 
The General Counsel also argues that antiunion motive can 
be inferred from the Respondent™s
 ﬁshifting, inconsistent and 
clearly pretextualﬂ explanations for rejecting the alleged dis-
criminatees.   (GC Br. at 28Œ29.) 
 I disagree.  Smith, who made the decision to select Cahill, testified that he did so because 

Cahill, unlike either Keenan or DiOrio, was a certified welder 
with both pipe and conduit weld
ing experience, and because 
Cahill™s HVAC experience was broader than theirs and in-

cluded wiring experience.  Most of the experience of the al-
leged discriminatees, at least 
their more recent hands-on ex-
perience, was in the area of sheet metal fabrication, which in-

volved constructing metal ducts for HVAC units, but did not 
encompass HVAC-related tasks such as piping, wiring, evacua-

tion, and charging.  Smith also 
stated that he was favorably 
impressed with the fact that Cahill had very current experience 
in the HVAC field, in contrast 
to P. Keenan, whose recent work 
was as a union organizer.  While 
there is, I grant, some basis 
for difference of opinion about
 whether the Respondent se-
lected the best applicant, the 
reasons given by the Respondent 
for choosing Cahill instead of P. Keenan and DiOrio are coher-
ent and have support in the record.  Certainly those reasons are 
not so clearly false as to satisfy the General Counsel™s burden 
of showing animus.  Indeed, the record did reflect that P. 
Keenan had worked almost exclusively as an organizer Šnot as 

a sheet metal worker, much less an HVAC specialistŠfor ap-
proximately 8 years prior to applying.   Similarly, the evidence 
showed that DiOrio™s experience as a sheet metal worker in-
cluding work involving HVAC units
, but that th
is HVAC work 
was largely limited to fabricat
ing ducts, and did not include 
doing service work such as installation, wiring, running gas 
piping, and trouble shooting.  Ca
hill, on the other hand, worked full-time in the HVAC field from 1997 until September 2000.  

Cahill reported that he had e
xperience wiring HVAC units, and 
that he was a certified welder 
with both pipe and duct welding experience. The General Counsel argues that antiunion animus is shown 
by the fact that Smith has given different reasons for selecting 
Cahill over P. Keenan and DiOrio.  I do not believe that this 
shows animus, or even pretext, under the facts present here.  An 
employer will frequently have multiple reasons for considering 
one applicant better suited for a 
position than another. The fact 
that the Respondent, or another employer, gives more than one 

reason for selecting a particul
ar applicant does not, without 
more, show that any of those re
asons are untrue.  Here, Smith™s 
reasonsŠi.e., that Cahill had 
broader, more recent, HVAC 
experience and that his status as a certified welder was of value 
for a large upcoming projectŠare not inconsistent or incom-

patible with one another and ea
ch may reasonably have played 
a part in the selection decision. 
The General Counsel also attempts to raise an inference of 
animus by noting that after P. 
Keenan and DiOrio applied, the 
Respondent left the position unfi
lled for a month before hiring 
Cahill.  In my view, a month-l
ong selection process is not so 
protracted as to raise an inference of antiunion animus.  The 
General Counsel did not produce 
any evidence that a 1-month 
selection period was very unus
ual in the Respondent™s opera-
tions or that it was contrary to
 the practices of other employers 

in the industry. 
Finally, it is worth noting that at least three of the seven in-
dividuals hired by the Respondent
 in September and October of 2000 were either current or former union members.     In the 
case of two of those hireesŠA
nthony Visalli and James Ward 
Šthe evidence showed that the Respondent was aware of the 

union affiliation at the time it ma
de the selections.  Although it 
is still possible that the Responden
t would seek to exclude other 
union members, that evidence does cast further doubt on the 

General Counsel™s allegation of discriminatory hiring. 
I also conclude that the Gene
ral Counsel has failed to meet its burdens with respect to the allegation of discriminatory re-
fusal to consider.   First,  the 
evidence does not show that  P. 
Keenan and DiOrio were excl
uded from the hiring process.  
The Respondent interviewed P. K
eenan at length and in detail regarding his experience and qualifications.  The Respondent 

began a similarly thorough interview with DiOrio, but DiOrio 
chose to terminate the interview before its completion.   After 
the interviews, Polichetti and Smith discussed  the qualifica-
tions and experience of the two 
alleged discriminatees.  Smith 
compared the qualifications of the alleged discriminatees to 

those of Cahill before deciding to select Cahill.  The reasons 
that Smith gave for his selection are not incoherent, contrary to 
the record, or otherwise implausibl
e.   I conclude that the Re-
spondent did not exclude the di
scriminatees from the hiring process. The General Counsel argues that P. Keenan and DiOrio were 
denied consideration for employment because Smith did not 

personally interview them and because their references were 
not contacted.   I do not find it 
significant that the alleged dis-
criminatees were interviewed by Polichetti rather than by 

Smith.  Polichetti sometimes interviewed job applicants and 
Smith was not available at the time of alleged discriminatees™ 
scheduled interviews.  The fact that after P. Keenan and DiOrio 
were interviewed and compared to the selected applicant, the 
Respondent chose not to contac
t their references does not 
amount to a failure to consider gi
ven the record of this case.  
There was no evidence that the 
Respondent contacted the refer-
ences of all, most, or even very many, of the applicants who it 

considered for hire.  The fact that the alleged discriminatees 
only made it so far in the selec
tion process does not mean that 
they were 
excluded
 from that selection process.  In any case, 
had I concluded that the Responde
nt decided not to fully con-
sider P. Keenan and DiOrio for employment, I would still not 

find a violation since the Genera
l Counsel has not shown that 
antiunion animus contributed to 
any such decision.  This con-
clusion is based on the same fact
ors that led me to conclude 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 362 
that the General Counsel has failed to demonstrate that anti-
union animus contributed the deci
sion not to hire P. Keenan 
and DiOrio. For the reasons discussed above, I conclude that the allega-
tion that the Respondent violated Section 8(a)(1) and (3) by 

refusing to hire, or consider for hire, P. Keenan and DiOrio 
should be dismissed. 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent has not been shown to have committed 
the unfair labor practices alleged in the complaint. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended 
10ORDER The complaint is dismissed. 
                                                          
 10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
    